Citation Nr: 1538309	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983.

This case arises from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an October 2012 decision the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a January 2014 Order, the Court remanded that Board decision for readjudication in accordance with the Joint Motion.  In May 2015, the Board remanded the case for further development.  


REMAND

The Veteran claims his psychiatric disorder began in service.

The Veteran's service medical records show that his psychiatric evaluation was normal at the August 1978 enlistment examination.  In October 1982, he requested to see a psychiatrist for anxiety.  He was diagnosed with an anxiety reaction and referred to mental health services.  A mental health consult notes that the Veteran returned from AWOL (absence without leave) when he had been binge drinking for several days.  He was observed as being in control of his anxiety and the physician indicated that the alcoholic behavior was directly related to anxiety associated with a possible Article 15.  He was referred for drug and alcohol counseling.  His April 1983 discharge examination shows that alcoholism was noted on his psychiatric evaluation.  On his report of medical history, he denied depression or excessive worry or nervous trouble of any sort.  

The Veteran's discharge examination and separation form show that he was discharged due to unsatisfactory performance (Article 15).

In the prior remand, the Board requested that the Veteran be scheduled for a VA examination to ascertain the likely etiology of any current psychiatric disorder.  The examiner was asked to provide an opinion as to whether any diagnosed psychiatric disorder was related to the Veteran's psychiatric symptoms in service, to address the relationship between any current disorder and the Veteran's past alcohol abuse, and to provide a complete rationale.

The Veteran underwent a VA examination in July 2014.  The examiner provided diagnoses of panic disorder with agoraphobia, cluster A personality traits, and alcohol use disorder in sustained remission.  The examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5.  The examiner noted the Veteran's report of requesting mental health services in service but being sent to alcohol rehabilitation instead.  The examiner noted the Veteran's report that he had started building pipe bombs while in the barracks but had not intended to use them.  The examiner stated that the Veteran had not used alcohol over several years and he no longer met the criteria for an alcohol use disorder.  The examiner opined that the condition claimed was not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no evidence that the Veteran's diagnosed condition was incurred in or caused by service.  

While the Board appreciates the examiner's opinion, the Board finds that further examination with opinion is needed.  

Initially, by VA regulation, this case requires the use of the diagnostic criteria pursuant to DSM-IV, rather than DSM-5.  38 C.F.R. § 4.130 (2015).  Thus, a new examination is needed.

Next, while the examiner noted the Veteran's in-service complaints of anxiety and referral for alcohol rehabilitation, and the current diagnoses of panic disorder with agoraphobia and alcohol use disorder in sustained remission, the examiner did not fully address the relationship, if any, between the current panic disorder and past alcohol abuse, or the symptomatology in service.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, while the examiner noted the Veteran's report of being anxious as a child prior to service, in-service complaints of anxiety that lead to drinking, and current diagnosis of panic disorder, the examiner did not address whether the panic disorder preexisted service and, if so, whether it was aggravated by service.  

Lastly, while the examiner noted the Veteran's report of being anxious as a child prior to service, in-service complaints of anxiety that lead to drinking, and current diagnosis of cluster A personality traits, the examiner did not address whether the cluster A personality traits were subject to superimposed disease or injury during service and resulted in the current panic disorder with agoraphobia.  The Board notes that personality disorders are not diseases or injuries subject to VA compensation.  38 C.F.R. § 3.303(c) (2015).  However, personality disorders can be subject to superimposed disease or injury and, if the superimposed disease or injury occurs during service, service connection may be warranted.  VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990).

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through December 2008.  The examiner noted ongoing VA treatment as recently as January 2014.  Thus, updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records since December 2008.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of all psychiatric disabilities currently present, or present during the pendency of the claim.  Any indicated studies should be performed.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  The examiner should provide the following opinions: 

(a)  Based upon the examination results and the review of the record, the examiner should identify all psychiatric disabilities currently present, or present during the pendency of this claim, and provide a full multi-axial diagnosis pursuant to DSM-IV. 

(b)  Does the Veteran have a psychiatric disability which clearly and unmistakably existed prior to entrance to active service?  If so, is it clear and unmistakable that any preexisting psychiatric disability was not aggravated during active service?  If the disability underwent any increase in disability, was that increase in severity due to the natural progress of the disorder?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.

(c)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the disability is related to active service, to specifically include the documented treatment for anxiety reaction and alcohol abuse during active service.

(d)  With regard to the Veteran's cluster A personality traits, do they represent a personality disorder?  If so, did the personality disorder develop any superimposed Axis I psychiatric disorder in service?

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

